[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-10502         ELEVENTH CIRCUIT
                         Non-Argument Calendar      AUGUST 17, 2010
                       ________________________        JOHN LEY
                                                        CLERK
                  D.C. Docket No. 1:08-cr-21097-JAL-4

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                  versus

REGINALD HOLSEY,
a.k.a. Cornbread,
a.k.a. CB,

                                                         Defendant-Appellant,


                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (August 17, 2010)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:
      Phillip Horowitz, appointed counsel for Reginald Holsey in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S. Ct. 1396 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. The final

judgment, however, contains a clerical error, in that it specifies that Holsey’s

conviction on Count Eleven is for conspiracy to possess with intent to distribute

cocaine, instead of cocaine base. Therefore, we REMAND IN PART WITH

INSTRUCTIONS to correct the clerical error on the final judgment. In all other

respects, however, independent examination of the entire record reveals no

arguable issues of merit. Counsel’s motion to withdraw is therefore GRANTED,

and Holsey’s convictions and sentences are AFFIRMED.




                                          2